Citation Nr: 0520085	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972 and had prior service of 3 years beginning in July 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis that is related to his 
period of active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
May 2004 that told the veteran what was necessary to 
substantiate the claim.  In addition, by virtue of the rating 
decisions on appeal, the statement of the case (SOC) and the 
Supplemental Statement of the Case (SSOC), he was provided 
with specific information as to why his claim seeking 
entitlement to service connection for asbestosis was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an August 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, service personnel records, 
private medical records, private medical opinions, and 
provided the veteran with two VA examinations.  The veteran 
has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

The veteran argues that he was exposed to asbestos during 
service as a result of his military duties and that this led 
to his disability.  In general, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records  do not indicate any 
diagnosis of asbestosis or any complaints regarding 
asbestosis or other similar respiratory disability.  The 
veteran's separation examination in April 1972 does not 
indicate any lung disability and the veteran's report of 
medical history at the time of his discharge does not 
indicate any history of asthma, coughing, shortness of 
breath, or pain or pressure in his chest.  

The claims folder contains an undated report from the Jasper 
Family Clinic, indicating that the veteran had a chest X-ray 
in May 1996 that was consistent with asbestosis and that the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease (COPD) as well as asbestosis and other disabilities.  
There are no other treatment notes available from this time 
and no indication of the basis for this opinion.

A report from Dr. Hudson, at Jasper Family Practice, dated in 
July 2001 indicates that the veteran had a previously 
abnormal chest X-ray, but that a chest X-ray taken in June 
2001 is normal with no reason to repeat it.

A report from Dr. Ray Harron, dated in May 1996 indicates the 
veteran had a chest X-ray that was consistent with 
asbestosis.  There is no other information or basis for this 
opinion, and Dr. Harron has stated that he has no treatment 
records for the veteran.

The veteran underwent a VA examination in March 2002.  The 
veteran complained of dyspnea on exertion.  The examiner 
noted the veteran's long history of smoking and his history 
of diagnoses of Crohn's disease and coronary artery disease.  
On examination the lungs were clear to auscultation and 
percussion.  There were no clinical signs of chronic 
obstructive lung disease or pulmonary tumors or a diffusion 
problem.  The chest X-rays were normal and the pulmonary 
function test showed a mild diffusion abnormality.

The veteran underwent a second VA examination in October 
2004.  The veteran complained of an occasional cough and 
dyspnea on exertion, which is noticeable when he walks.  
There is no history of asthma attacks or attacks that require 
bed rest.  The examiner noted that the veteran had a previous 
pulmonary function test that revealed a mild diffusion 
impairment.  A small opacity of the veteran's right lung 
border on X-ray was felt to represent a summation shadow, 
which was not related to asbestos related changes in the 
lung.  The chest X-ray taken in October 2004 was normal and 
the pulmonary function test showed no airflow obstruction.  
The examiner indicated there was no evidence of asbestosis.

Based on the above, the Board finds that entitlement to 
service connection for asbestosis should be denied because 
there is not sufficient medical evidence establishing that 
the veteran currently suffers from asbestosis.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. 223.  The Board finds the 
separation examination of April 1972, the report of medical 
history and the VA examinations from March 2002 and October 
2004 to be persuasive.  The private medical records 
suggesting a finding of asbestosis are not supported by any 
rationale or treatment records.  Both VA examinations are 
negative for any diagnosis of asbestosis and the October 2004 
VA examination report specifically states there is no current 
evidence of asbestosis.  In addition, the private medical 
records from Dr. Hudson in 2001 indicate a normal chest X-
ray.  Since there is insufficient current medical evidence of 
current asbestosis, service connection for this condition is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  The Board acknowledges that the 
veteran believes he may have a current disability, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, it should be added that since current 
disability is not shown, there is no need to address the 
question of whether the veteran was, in fact, exposed to 
asbestos during service. .


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


